Citation Nr: 1633384	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  05-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected fungus of the feet and hands currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as due to herbicide exposure or as secondary to service-connected fungus of the feet and hands and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1970 to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2004 rating decision in which the RO inter alia, continued a 30 percent rating for fungus of the feet and the palms of the hands, and denied service connection for neuropathy of the hands and feet.  

In October 2006, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO, and development ensued.  In February 2012, the Board issued a decision remanding these matters to the RO because the Veterans Law Judge who conducted the October 2006 hearing was no longer employed at the Board, and when informed of this the Veteran opted for another hearing.  38 USCA § 7107(c) (West 2014) 38 CF R § 20 707 (2015).  

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO, a transcript of that hearing is of record.  

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last afforded a VA examination in February 2010 as to his service-connected fungus of the feet and hands.  Furthermore, at the April 2012 Board hearing, the Veteran and his wife testified that his service-connected skin disability has increased in severity.  Specifically, the Veteran stated that all of the creams he has been given and prescribed by treating sources are not controlling the rash.  He stated that the medications clear the rash briefly and then it is back in two to three days, repeatedly.  He cannot wear regular shoes and socks and has had to wear only sandals for the last eight years.  If he puts on socks, his feet feel four times as large as they actually are and are also painful.  He further reported that the rash has spread to his groin area.  His wife added that he is itching his feet when he is in bed at night.  She can hear him itching and getting up to apply cream.  Therefore, based on the lay evidence of worsening symptoms, a new examination is warranted.

Both the Veteran and his wife testified in essence that they believe that the symptoms of the fungus and the peripheral neuropathy are related somehow.  He believes the condition was diagnosed in 1999.  Alternately, the Veteran reported that he has been told by a VA doctor who reviewed his treatment records that his current peripheral neuropathy is due to extreme alcohol abuse which he engaged in previously as self-medication for service-connected PTSD.  

As to peripheral neuropathy, additional examination and medical opinion is necessary to determine whether any currently identified peripheral neuropathy is as likely as not due to service or service-connected disability.  February 2010 VA examination reflects an opinion that the Veteran's neuropathy is most likely due to alcohol use or other disorder.  A March 2011 addendum indicates that peripheral neuropathy is not caused by or a result of either service connected herbicide agent exposure or service-connected eczema.  

Following the hearing before the undersigned, the Veteran submitted a July 2012 report of consultation from neurologist J.J.O., M.D., in which Dr. O. made a diagnosis of axonal neuropathy.  Dr. O. noted that the Veteran had a history of alcohol abuse in the 1980's.  Dr. O. opined that the Veteran's neuropathy appeared to be related to his prediabetes.  Dr. O. stated that prediabetes/type 2 diabetes is caused by Agent Orange and therefore his neuropathy would be caused by Agent Orange because of its role in increasing his blood sugar.  Dr. O. ordered additional testing and also asked the Veteran to get documentation of his sugar levels over the years so the doctor could review it as well.  However, there are no additional records from this source dated after this initial consultation in July 2012.  

Additionally, a June 2014 Agent Orange Peripheral Neuropathy (PN) Review Checklist reflects a VA physician checked off that the Veteran's PN was not considered early onset and that the condition did not manifest in service, within 1 year of last exposure to Agent Orange or prior to May 8, 1976.  However, there is no accompanying examination report or other information with this checklist.

None of the examinations or opinions has addressed whether the Veteran's peripheral neuropathy is as likely as not due to PTSD, in light of the argument that the Veteran has advanced related to self-medication for PTSD as well as the examiner's 2010 opinion.  Moreover, during the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  However, even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).

Under the circumstances, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran stated at the Board hearing that he has received treatment for his skin fungus and peripheral neuropathy disabilities at the VA Medical Center in Springfield, White River Junction, Newington and North Hampton.  However, he reported that these facilities are far from him so he has not been treated at VA for about three years.  VA should attempt to obtain any outstanding records, particularly since the June 2014 Agent Orange Peripheral Neuropathy (PN) Review Checklist suggests that there may be additional records relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  The RO should contact the Veteran and ask that he provide any additional non-VA treatment not already of record, to include any additional records related to his evaluation with Dr. O.  Alternatively, he should be invited to provide authorizations for VA to obtain these records.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected fungus of the feet and hands.

The electronic claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for appropriate VA medical examination for his peripheral neuropathy of the upper and lower extremities.  The electronic claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.  Whether any diagnosed peripheral neuropathy of the upper and/or lower extremities is as likely as not (50 percent or greater likelihood) caused by an in-service disability, or as a result of exposure to herbicides.

In doing so, the examiner must consider:

The Veteran's presumed herbicide exposure, and,

The Veteran's credible testimony that in the past he would self-medicate PTSD symptoms with alcohol.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




